Title: General Orders, 19 December 1779
From: Washington, George
To: 


        
          Head-Quarters Morristown sunday Decr 19th [1779]
          Parole Tuscany—  C. Signs Tiverton Troy—
        
        The General Court Martial appointed the 29th of May last for the trial of Major General Arnold whereof Major General Howe is President is directed to meet at this Town the 20th instant to resume the trial.
        The Court will consist of Majr Genl Howe President Brigadier Generals—Maxwell, vice Woodford absent—Smallwood, Knox, and Stark, vice, Irvine challenged—Colonels—Bradley vice Wood absent—Humpton, vice Harrison absent, Hall, Gunby—Cortlandt vice Moylan absent, Hazen vice R. Butler challenged—Dayton vice Popkins absent, Sherburne vice Harmar challenged.
      